Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) dated as of May 3, 2019,
is entered into by and between Blackboxstocks, Inc., Inc., a Nevada corporation
(the “Company”), and John R. Bertsch Trust (the “Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act of 1933, as amended (the “Securities Act”) contained in Section
4(a)(2) thereof and/or Regulation D, the Company desires to issue and sell to
Purchaser, and Purchaser desires to purchase from the Company, securities of the
Company as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

1.                   Purchase and Sale of Common Stock.

(a)       Issuance of Common Stock. Subject to all of the terms and conditions
hereof, the Company agrees to issue and sell to the Purchaser, and the Purchaser
agrees to purchase, an aggregate of 76,924 shares (the “Shares”) of Company
common stock, par value $0.001 per share (the “Common Stock”) at a price of
$0.65 per Share, for an aggregate purchase price of $50,000.60 (the “Purchase
Price”).

(b)       Delivery. The Closing (“Closing”) of the sale and purchase of the
Shares shall take place on the date of this Agreement (the “Closing Date”). At
the Closing, the Company will deliver to the Purchaser a certificate (the
“Certificate”) representing the Shares against receipt by the Company of the
Purchase Price. Upon Closing, the Certificate representing the Shares shall be
registered in the Purchaser’s name in the Company’s records.

2.                   Representations and Warranties of the Company. The Company
represents and warrants to Purchaser that, as of the Closing:

(a)       Organization and Qualification. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a material adverse effect on the Company.

(b)       Capitalization. Immediately prior to the consummation of the
transactions to be effected at the Closing, the authorized equity of the Company
consists of 100,000,000 shares of Common Stock, of which 23,115,500 shares were
issued and outstanding as of May 2, 2019, and 10,000,000 shares of preferred
stock, par value $0.001 per share (the “Preferred Stock”), of which 5,000,000
shares have been designated as Series A Convertible Preferred shares (the
“Series A Shares”), all of which Series A Shares are currently issued and
outstanding. The Series A Shares are convertible on a one-for-one basis into
shares of Common Stock and entitled to 100 votes per share on each matter
submitted to a vote of the Company’s stockholders. All outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
non-assessable and have been issued in compliance with all applicable securities
laws. Except as disclosed in Schedule 2(b), there are no outstanding options,
warrants, script

1 

 

rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any subsidiary is or may
become bound to issue additional shares of common stock, or securities or rights
convertible or exchangeable into shares of common stock. Except as disclosed in
Schedule 2(b), there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) other than as provided herein and the issue and sale
of the securities hereunder will not obligate the Company to issue shares of
common stock or other securities to any person (other than the Purchasers) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities.

(c)       Valid Issuance of Securities.

(i)            Shares. The Shares upon issuance will, when issued, sold and
delivered in accordance with the terms of this Agreement, be duly authorized and
validly issued.

(ii)            Securities Laws. Based in part on the representations made by
the Purchaser in Section 3 hereof, the offer and sale of the Shares to the
Purchaser in accordance with this Agreement and the issuance of the Shares is
exempt from the registration and prospectus delivery requirements of the
Securities Act and the securities registration and qualification requirements of
the currently effective provisions of the securities laws of the states in which
the Purchaser is resident based upon the Purchaser’s address set forth on the
signature page attached hereto.

(d)       Authority. The execution, delivery and performance by the Company of
this Agreement and each other document contemplated by this Agreement
(collectively, the “Transaction Documents”) to be executed by the Company and
the consummation of the transactions contemplated thereby (i) are within the
power of the Company and (ii) have been duly authorized by all necessary actions
on the part of the Company.

(e)       Enforceability. Each of the Transaction Documents executed, or to be
executed, by the Company has been, or will be, duly executed and delivered by
the Company and constitutes, or will constitute, a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

(f)        Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not
(i) violate the Company’s certificate of incorporation or bylaws or any material
judgment, order, writ, decree, statute, rule or regulation applicable to the
Company; (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any material mortgage, indenture,
agreement, instrument or contract to which the Company is a party or by which it
is bound; or (iii) result in the creation or imposition of any security
interest, mortgage, pledge, lien, claim, charge or other encumbrance (“Lien”)
upon any property, asset or revenue of the Company (other than any Lien arising
under the Transaction Documents) or the suspension, revocation, impairment,
forfeiture, or nonrenewal of any material permit, license, authorization or
approval applicable to the Company, its business or operations, or any of its
assets or properties.

2 

 

(g)       Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
Person (including, without limitation, the shareholders of any Person) is
required in connection with the execution and delivery of the Transaction
Documents executed by the Company and the performance and consummation of the
transactions contemplated thereby, other than such as have been obtained and
remain in full force and effect and other than such qualifications or filings
under applicable securities laws as may be required in connection with the
transactions contemplated by this Agreement.

(h)       SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law to file such material) (the foregoing materials (together
with any materials filed by the Company under the Exchange Act, whether or not
required) being collectively referred to herein as the “SEC Reports”). The
Company has made available to each Purchaser true, correct and complete copies
of all SEC Reports. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the U.S. Securities and Exchange Commission (the
“Commission”) promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. All material
agreements to which the Company or any subsidiary is a party or to which the
property or assets of the Company or any subsidiary are subject are included as
part of or specifically identified in the SEC Reports.

(i)        Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, except as disclosed in its SEC Reports, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock-based plans or agreements.

(j)        Absence of Litigation. There is no action, suit, claim, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

3 

 

(k)       Fees. Except for brokerage fees payable to Boustead Securities LLC,
which have been separately disclosed to the Purchaser, there are no brokerage or
finder’s fees or commissions which are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement, and the Company has not taken any action that would cause
Purchaser to be liable for any such fees or commissions.

(l)        Registration Rights. Except as described in Schedule 2(l) or as
contemplated by this Agreement, the Company has not granted or agreed to grant
to any Person any rights (including “piggy-back” registration rights) to have
any securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied.

(m)     Patents and Trademarks. To the knowledge of the Company, the Company has
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any subsidiary has received a written
notice that the Intellectual Property Rights used by the Company violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.

(n)       Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports, none of the executive officers or directors of the Company and, to
the knowledge of the Company, none of the employees of the Company is presently
a party to any transaction with the Company (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any executive officer, director or such employee or, to the knowledge
of the Company, any entity in which any executive officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000.

(o)       No Other Representations. The Company has not made, or will be deemed
to have made, any representation or warranty in connection with this Agreement
or the transactions contemplated hereby other than as expressly made in this
Section 2.

3.                   Representations and Warranties of Purchaser. Purchaser
represents and warrants to the Company upon the acquisition of the Shares as
follows:

(a)       Binding Obligation. Such Purchaser has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement and the Transaction Documents constitute valid and
binding obligations of such Purchaser, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

(b)       Securities Law Compliance. Such Purchaser has been advised that the
Shares have not been registered under the Securities Act or any state securities
laws and, therefore, cannot be resold unless they are registered under the
Securities Act and applicable state securities laws or unless an exemption from
such registration requirements is available. Such Purchaser is aware that the
Company is under no obligation to effect any such registration with respect to
the Shares or to file for or comply with

4 

 

any exemption from registration. Such Purchaser has not been formed solely for
the purpose of making this investment and is purchasing the Shares hereunder for
its own account for investment, not as a nominee or agent, and not with a view
to, or for resale in connection with, the distribution thereof, and Purchaser
has no present intention of selling, granting any participation in, or otherwise
distributing the same. Such Purchaser has such knowledge and experience in
financial and business matters that such Purchaser is capable of evaluating the
merits and risks of such investment, is able to incur a complete loss of such
investment without impairing such Purchaser’s financial condition and is able to
bear the economic risk of such investment for an indefinite period of time. Such
Purchaser is an accredited investor as such term is defined in Rule 501 of
Regulation D under the Securities Act and shall submit to the Company such
further assurances of such status as may be reasonably requested by the Company.
The residency of the Purchaser (or, in the case of a partnership or corporation,
such entity’s principal place of business) is correctly set forth beneath such
Purchaser’s name on the signature page hereto.

(c)       Access to Information. Such Purchaser acknowledges that the Company
has given such Purchaser access to the corporate records and accounts of the
Company and to all information in its possession relating to the Company, has
made its officers and representatives available for interview by such Purchaser,
and has furnished such Purchaser with all documents and other information
required for such Purchaser to make an informed decision with respect to the
purchase of the Shares.

(d)       Tax Advisors. Such Purchaser has reviewed with its own tax advisors
the U.S. federal, state and local and non-U.S. tax consequences of this
investment and the transactions contemplated by this Agreement. With respect to
such matters, such Purchaser relies solely on any such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral. Such Purchaser understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment and the transactions contemplated by this Agreement.

4.                   Conditions to Closing of the Purchaser. Purchaser’s
obligations at the Closing are subject to the fulfillment, on or prior to the
Closing Date, of all of the following conditions, any of which may be waived in
whole or in part by the applicable Purchaser:

(a)       Representations and Warranties. The representations and warranties
made by the Company in Section 2 shall be true and correct in all material
respects on the Closing Date.

(b)       Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the
Shares.

(c)       Legal Requirements. At the Closing, the sale and issuance by the
Company, and the purchase by the Purchaser, of the Shares shall be legally
permitted by all laws and regulations to which the Purchaser or the Company are
subject.

(d)       Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Purchasers.

(e)       Transaction Documents. The Company shall have duly executed and
delivered to the Purchaser the following documents:

(i)            This Agreement; and

5 

 

(ii)            The Certificate issued hereunder;

5.                   Conditions to Obligations of the Company. The Company’s
obligation to issue and sell the Shares at the Closing is subject to the
fulfillment, on or prior to the Closing Date, of the following conditions, any
of which may be waived in whole or in part by the Company:

(a)       Representations and Warranties. The representations and warranties
made by the Purchaser in Section 3 hereof shall be true and correct on the
Closing Date.

(b)       Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Shares
and the Warrants.

(c)       Legal Requirements. At the Closing, the sale and issuance by the
Company, and the purchase by the Purchaser, of the Shares shall be legally
permitted by all laws and regulations to which such Purchaser or the Company are
subject.

(d)       Purchase Price. Purchaser shall have delivered to the Company the
Purchase Price for the Shares and Warrant being purchased by such Purchaser.

6.                   Miscellaneous.

(a)       Registration Rights.

(i)            Piggy-Back Registration. Company shall give Purchaser at least 30
days’ prior written notice of each filing by Company of a registration statement
(other than a registration statement on Form S-4 or Form S-8 or on any successor
forms thereto) with the SEC. If requested by the Purchaser in writing within 20
days after receipt of any such notice, Company shall, at Company’s sole expense
(other than the underwriting discounts, if any, payable in respect of the shares
sold by the Purchaser), register all or, at Purchaser’s option, any portion of
the Shares (collectively, the “Registrable Securities”) concurrently with the
registration of such other securities, all to the extent requisite to permit the
public offering and sale of the Registrable Securities through the securities
exchange, if any, on which the Common Stock is being sold or on the
over-the-counter market, and will use its reasonable best efforts through its
officers, directors, auditors, and counsel to cause such registration statement
to become effective as promptly as practicable. If the managing underwriter of
any such offering shall determine and advise Company that, in its opinion, the
distribution of all or a portion of the Registrable Securities requested to be
included in the registration concurrently with the securities being registered
by Company would materially adversely affect the distribution of such securities
by Company then Company will include in such registration first, the securities
that Company proposes to sell and second, the Registrable Securities requested
to be included in such registration, to the extent permitted by the managing
underwriter.

(ii)            In the event of a registration pursuant to these provisions,
Company shall use its reasonable best efforts to cause the Registrable
Securities so registered to be registered or qualified for sale under the
securities or blue sky laws of such jurisdictions as the Purchaser may
reasonably request; provided, however, that Company shall not be required to
qualify to do business in any state by reason of this section in which it is not
otherwise required to qualify to do business.

(iii)            Company shall keep effective any registration or qualification
contemplated by this section and shall from time to time amend or supplement
each applicable

6 

 

registration statement, preliminary prospectus, final prospectus, application,
document and communication for such period of time as shall be required to
permit the Purchaser to complete the offer and sale of the Registrable
Securities covered thereby.

(iv)            In the event of a registration pursuant to the provisions of
this section, Company shall furnish to the Purchaser such reasonable number of
copies of the registration statement and of each amendment and supplement
thereto (in each case, including all exhibits), of each prospectus contained in
such registration statement and each supplement or amendment thereto (including
each preliminary prospectus), all of which shall conform to the requirements of
the Act and the rules and regulations thereunder, and such other documents, as
the Purchaser may reasonably request to facilitate the disposition of the
Registrable Securities included in such registration.

(v)            Company shall notify the Purchaser within three (3) business days
after such registration statement has become effective or a supplement to any
prospectus forming a part of such registration statement has been filed.

(vi)            Company shall advise the Purchaser within three (3) business
days after it shall receive notice or obtain knowledge of the issuance of any
stop order by the Commission suspending the effectiveness of such registration
statement, or the initiation or threatening of any proceeding for that purpose
and within three (3) business days take action using its reasonable best efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such
stop order should be issued.

(vii)            Company shall within three (3) business days notify the
Purchaser at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
would include an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and at
the reasonable request of the Purchaser prepare and furnish to it such number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such Registrable
Securities or securities, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances under which they were made. The Purchaser shall suspend all
sales of the Registrable Securities upon receipt of such notice from Company and
shall not re-commence sales until they receive copies of any necessary amendment
or supplement to such prospectus, which shall be delivered to the Purchaser
within 30 days of the date of such notice from Company.

(viii)            If requested by the underwriter for any underwritten offering
of Registrable Securities, Company and the Purchaser will enter into an
underwriting agreement with such underwriter for such offering, which shall be
reasonably satisfactory in substance and form to Company, Company’s counsel and
the Purchaser’ counsel, and the underwriter, and such agreement shall contain
such representations and warranties by Company and the Purchaser and such other
terms and provisions as are customarily contained in an underwriting agreement
with respect to secondary distributions solely by selling stockholders,
including, without limitation, indemnities substantially to the effect and to
the extent provided below.

(ix)            The rights of the Purchaser under this Section 6(a) shall apply
equally to the filing by Company of an offering statement on Form 1-A under
Regulation A promulgated under the Act and, if Company files such an offering
statement instead of a registration statement, all references to (A)
registration statement shall be deemed to be references to offering statement,
(B) prospectus shall be deemed to be references to offering circular, and (C)
effective date of a registration statement shall be

7 

 

deemed to be references to qualification date of an offering statement. The
Purchaser’s rights under this Section 6(a) shall automatically terminate once
the Purchaser has sold all of the Registrable Securities or all of the
Registrable Securities may be resold by the Purchaser under Rule 144 of the Act
without limitation as to the volume of Registrable Securities to be sold.

(b)       Waivers and Amendments. Any provision of this Agreement may be
amended, waived or modified only upon the written consent of the Company and
Purchaser.

(c)       Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, without regard to the conflicts of law
provisions of the State of Texas or of any other state.

(d)       Jurisdiction and Venue. Each of the parties irrevocably consents to
the exclusive jurisdiction of, and venue in, the state and federal courts in
Dallas County in the State of Texas, in connection with any matter based upon or
arising out of this Agreement or the matters contemplated herein, and agrees
that process may be served upon them in any manner authorized by the laws of the
State of Texas for such persons.

(e)       Survival. The representations, warranties, covenants and agreements
made herein shall survive the execution and delivery of this Agreement.

(f)        Successors and Assigns. Subject to the restrictions on transfer
described herein or in the other Transaction Documents, the rights and
obligations of the Company and the Purchaser shall be binding upon and benefit
the successors, assigns, heirs, administrators and transferees of the parties.

(g)       Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Purchaser and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

(h)       Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by electronic mail (if to a Purchaser or any other
holder of Company securities) or otherwise delivered by hand, messenger or
courier service addressed:

(i)            if to Purchaser, to the Purchaser’s address or electronic mail
address as shown in the Company’s records, as may be updated in accordance with
the provisions hereof;

(ii)            if to any other holder of any Shares, to such address or
electronic mail address as shown in the Company’s records, or, until any such
holder so furnishes an address or electronic mail address to the Company, then
to the address or electronic mail address of the last holder of such Shares for
which the Company has contact information in its records; or

(iii)            if to the Company, to the attention of Gust Kepler at
Blackboxstocks Inc., Lincoln Centre Three, 5430 LBJ Freeway, Suite 1485, Dallas,
Texas 75240, or at such other current address as the Company shall have
furnished to the Purchasers.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt

8 

 

or five days after the same has been deposited in a regularly-maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or (iii) if sent via electronic mail, upon confirmation of delivery
when directed to the relevant electronic mail address, if sent during normal
business hours of the recipient, or if not sent during normal business hours of
the recipient, then on the recipient’s next business day. In the event of any
conflict between the Company’s books and records and this Agreement or any
notice delivered hereunder, the Company’s books and records will control absent
fraud or error.

(i)        Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. This Agreement and any signed agreement entered into
in connection herewith or contemplated hereby, and any amendments hereto or
thereto, to the extent signed and delivered by facsimile, by electronic mail in
“portable document format” (“.pdf”) form, or any other electronic transmission,
shall be treated in all manner and respects as an original contract and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such contract, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties.

[signature page follows]

9 

 

The parties have caused this Securities Purchase Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 



  BLACKBOXSTOCKS INC.   A Nevada corporation     By:   Name: Gust Kepler Title:
President and Chief Executive Officer

 

  PURCHASER:       John R. Bertsch Trust     By:   Name:   Title:       Address:
644 Cascade Hills Hollow   Grand Rapids, Michigan 49546

 

 

 

 

 

 

10 

 

 

Disclosure Schedules

Schedule 2(b)

Under the terms of the Company’s Investors’ Rights Agreement with Stephen
Chiang, a citizen of Singapore, dated October 26, 2016, Mr. Chiang has the right
to notice of any proposed offering and a right to purchase Common Stock on the
same terms as the Offering. If Mr. Chiang elects to exercise his right to
participate in the offering, he is entitled to purchase up to 13% of the shares
at the same price established in the offering.

On April 10, 2019 the John R. Bertsch Trust entered into a Securities Purchase
Agreement with the Company for the purchase of 153,847 shares of Common Stock
and a Warrant, exercisable for a period of 5 years, to purchase 100,000 shares
of Common Stock at an exercise price of $0.65 per share.

Schedule 2(l)

Under the terms of the Company’s Investors’ Rights Agreement with Stephen
Chiang, a citizen of Singapore, dated October 26, 2016, Mr. Chiang has piggy
back registration rights with respect to shares of Common Stock held by him.